                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RESOLUTE FOREST PRODUCTS, INC.,                      Case No. 17-cv-02824-JST (KAW)
                                         et al.,
                                   8
                                                          Plaintiffs,                         ORDER TERMINATING JOINT
                                   9                                                          DISCOVERY LETTER
                                                    v.
                                  10                                                          Re: Dkt. No. 274
                                         GREENPEACE INTERNATIONAL, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             On August 20, 2019, the parties filed a joint discovery letter regarding whether Defendants

                                  14   should be required to begin production of documents while the presiding judge resolves Plaintiff’s

                                  15   objection to the undersigned’s July 24, 2019 order regarding the scope of discovery. (Discovery

                                  16   Letter, Dkt. No. 274 at 1.) The discovery letter included a 54-page attachment. (See Dkt. No.

                                  17   274-1.)

                                  18             Per the Court’s standing order, “[a]ny attachments shall not exceed 12 pages.”

                                  19   (Westmore Standing Ord. ¶ 14.) Moreover, the parties were previously warned that “the Court

                                  20   may terminate any discovery letter that fails to comply with the Civil Local Rules and the Court’s

                                  21   standing order. If the parties require additional pages, they should request leave of Court.” (Dkt.

                                  22   No. 269 at 2 n.1.)

                                  23             The parties did not request additional pages prior to filing the 54-page attachment.

                                  24   Accordingly, the Court TERMINATES the discovery letter. The parties shall file an

                                  25   administrative motion requesting an extension of the page limit prior to filing an overlarge

                                  26   document.

                                  27             That said, the Court notes that it is not clear why Defendants are unable to proceed with

                                  28   certain discovery where there is no dispute. For example, there can be no real dispute that
                                   1   information about Defendant Moas’s December 2016 letter and the May 2017 Clearcutting report

                                   2   is discoverable. (See Dkt. No. 246 at 17-19.) Indeed, Defendants do not suggest that all of

                                   3   Plaintiffs’ requests seek information or documents that are not discoverable. Further, to the extent

                                   4   Defendants seek a stay of discovery pending the resolution of Plaintiffs’ objection, that pertains to

                                   5   case management, which is in the purview of the presiding judge. The undersigned cannot stay

                                   6   discovery or extend the discovery schedule.

                                   7          IT IS SO ORDERED.

                                   8   Dated: August 26, 2019
                                                                                             __________________________________
                                   9                                                         KANDIS A. WESTMORE
                                  10                                                         United States Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
